            Case 2:19-cr-00055-JAM Document 39 Filed 04/04/19 Page 1 of 1


   Memorandum
   United States Attorney’s Office
   Eastern District of California



             Continue Judgment and
             Sentencing in: United States v.
 Subject:                                           Date:    April 2, 2019
             Mobley,
             2:19-cr-00055-JAM,
                                                          Cameron L. Desmond
             Harry Vine, Courtroom Deputy to
 To:                                                From: U.S. Attorney’s Office
             the Honorable John A. Mendez
                                                          Eastern District of California

Counsel has conferred and agreed to vacate the current Judgment and Sentencing date of July 2,
2019, and continue the sentencing to October 22, 2019.

The parties request the continuance for the purpose of conducting further investigation bearing
on a final sentencing recommendation. Probation Officer Erica Tatum does not object to this
request.

The parties agree to the following schedule: The draft Presentence Report is due September 10,
2019, Informal Objections to the Presentence Report are due September 24, 2019, the Final
Presentence Report is due October 1, 2019, the Reply or Statement of Non-opposition is due
October 15, 2019, and the Judgment and Sentencing is set for October 22, 2019.

Please contact me at (916) 554-2711 if you have any questions.


 cc: David Fischer, Defense Counsel
     Erica Tatum, United States Probation Officer
